Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristofer Haggerty (Reg. No. 72,298) on 05/12/2022.
The claims has been amended as follows: 
Claim 1, (Currently Amended) A method for managing a computer database having a plurality of data entries, comprising:
 generating a description text field of a data entry of the computer database by classifying sentences of one or more text streams stored in a text stream corpus,
wherein the classifying comprises identifying,
 for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, 
and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
Claim 2, (Original) The method of claim 1, wherein the computer database comprises a job profile library, wherein the data entry comprises a job profile, and wherein the job profile comprises a job title text field and a job description text field.
Claim 3, (Original) The method of claim 1, wherein a text stream comprises one or more paragraphs.  
Claim 4, (Original) The method of claim 1 wherein a text stream comprises a document, wherein the document comprises one or more paragraphs.
Claim 5, (Original) The method of claim 1, further comprising: ingesting one or more text streams from the text stream corpus.
Claim  6, (Original) The method of claim 1, further comprising: extracting features from at least one sentence of at least one text stream ingested from the text stream corpus. 
Claim 7, (Original) The method of claim 6, wherein extracting features comprises: tagging the at least one sentence with parts-of-speech and a frequency of the parts-of speech, using a natural language processing program. 
Claim 8, (Original) The method of claim 7, wherein extracting features further comprises: determining, for the at least one sentence, a percentage of tag frequency relative to a total number of parts-of-speech tags in the at least one sentence.
Claim 9, (Original) The method of claim 8, wherein the percentage of tag frequency is determined for any one or more of: a verb part-of-speech tag relative to a noun part-of-speech tag; an adjective part-of-speech tag relative to a noun part-of-speech tag; and any other part-of-speech tag relative to any other part-of-speech tag. 
Claim 10, (Original) The method of claim 1, wherein identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry, comprises: clustering the given sentence relative to a plurality of other sentences using an unsupervised learning process or a semi-supervised learning process. 
Claim 11, (Cancelled) 
Claim 12, (Cancelled) 
Claim 13, (Currently Amended) The method of claim [[11]] 1, wherein k = 2. 
Claim 14, (Currently Amended) The method of claim [[11]] 1, further comprising: presenting results of the classifying to a user; and revising the classifying based on feedback received from the user. 
Claim 15,  (Original) The method of claim 13, wherein revising the classifying based on feedback received from the user comprises: using at least one additional feature, removing at least one used feature, or both.
Claim 16, (Currently Amended) The method of claim [[1]]1, wherein the clustering is performed to yield, for a cluster of relevant sentences, a mean noun-to-verb ratio of approximately 0.33 or less. 
Claim 17, (Currently Amended) The method of claim [[1]]1, wherein the clustering is performed to yield, for a cluster of average or below average sentences, a mean noun-to-verb ratio of approximately between 0.33 and 0.45.
Claim 18, (Currently Amended) The method of claim [[1]]1, wherein the clustering is performed to yield, for a cluster of irrelevant sentences, a mean noun-to-verb ratio of approximately 0.45 or more. 
Claim 19, (Currently Amended) A computer program product for managing a computer database having a plurality of data entries, comprising one or more tangible non-transitory storage media storing programming instructions for execution by a processor to perform a method, the programming instructions comprising instructions for: generating a description text field of a data entry of the computer database by classifying sentences of one or more text streams stored in a text stream corpus, wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, and wherein a value of k is determined using a combination of silhouette score elbow 
methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
Claim 20. (Currently Amended) A computer system for managing a computer database having a plurality of data entries, comprising: 
one or more processors; and one or more non-transitory tangible storage media storing programming instructions for execution by the one or more processors to perform a method,
 the programming instructions comprising instructions for: generating a description text field of a data entry of the computer database by classifying sentences of one or more text streams stored in a text stream corpus,
 wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant
or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, 
and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
Claim 21, (Currently Amended) A method for generating electronic natural language text using an input text and a text stream, comprising: clustering, using one or more ratios of parts-of-speech as features, a first plurality of sentences of the text stream as relevant to the input text and a second plurality of sentences of the text stream as irrelevant to the input text, wherein a mean noun-to-verb ratio feature of sentences classified as relevant to the input text is approximately 0.33 or less. 
Claim 22. (Original) The method of claim 21, wherein the clustering yields k clusters each having a mean ratio of parts-of-speech. 
Claim 23. (Original) The method of claim 22, wherein k = 2. 
Claim 24. (Cancelled)
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-10, 13-23 are allowed. Renumbered as 1-21.
 (Claim 1) A method for managing a computer database having a plurality of data entries, comprising:
 generating a description text field of a data entry of the computer database by classifying sentences of one or more text streams stored in a text stream corpus,
wherein the classifying comprises identifying for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, 
and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Agrawal et al.. (US Patent Application Publication # US 2018/0357608 Al ) relates to computerized identification of professional capabilities based on retrieved text documents of job market postings. In today's dynamic job market, not only are different technical skills solicited, but also core and leadership professional capabilities for various job categories. By better understanding the present demands and trends of the job market individuals can find jobs for their current skill set and develop their capabilities for future jobs they envision in their career path; (Paragraphs 0023). 
Burn et al. (US 20140067370) a method for generating contextual rules includes receiving a corpus of documents, each of the docu­ments in the corpus being associated with an explicit rating of a topic, partitioning at least a portion of the documents among a predefined plurality of classes, based on the explicit ranking, and identifying opinion instances in the documents, each of the opinion instances comprising an instance of a term man associated polar vocabulary. (Paragraphs 0016).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the classifying comprises identifying for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, 
and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
Claim 19, A computer program product for managing a computer database having a plurality of data entries, comprising one or more tangible non-transitory storage media storing programming instructions for execution by a processor to perform a method, the programming instructions comprising instructions for: 
generating a description text field of a data entry of the computer database by classifying sentences of one or more text streams stored in a text stream corpus, wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering,
 and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology. 
The following is an examiner's statement of reasons for allowance:Regarding claim 19, the prior art of record, specifically Agrawal et al.. (US Patent Application Publication # US 2018/0357608 Al ) relates to computerized identification of professional capabilities based on retrieved text documents of job market postings. In today's dynamic job market, not only are different technical skills solicited, but also core and leadership professional capabilities for various job categories. By better understanding the present demands and trends of the job market individuals can find jobs for their current skill set and develop their capabilities for future jobs they envision in their career path; (Paragraphs 0023). 
Burn et al. (US 20140067370) a method for generating contextual rules includes receiving a corpus of documents, each of the docu­ments in the corpus being associated with an explicit rating of a topic, partitioning at least a portion of the documents among a predefined plurality of classes, based on the explicit ranking, and identifying opinion instances in the documents, each of the opinion instances comprising an instance of a term man associated polar vocabulary. (Paragraphs 0016).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering,
 and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
Claim 20. (Currently Amended) A computer system for managing a computer database having a plurality of data entries, comprising: 
one or more processors; and one or more non-transitory tangible storage media storing programming instructions for execution by the one or more processors to perform a method,
the programming instructions comprising instructions for: generating a description text field of a data entry of the computer database by classifying sentences of one or more text streams stored in a text stream corpus,
wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, 
and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
The following is an examiner's statement of reasons for allowance:Regarding claim 20, the prior art of record, specifically Agrawal et al.. (US Patent Application Publication # US 2018/0357608 Al ) relates to computerized identification of professional capabilities based on retrieved text documents of job market postings. In today's dynamic job market, not only are different technical skills solicited, but also core and leadership professional capabilities for various job categories. By better understanding the present demands and trends of the job market individuals can find jobs for their current skill set and develop their capabilities for future jobs they envision in their career path; (Paragraphs 0023). 
Burn et al. (US 20140067370) a method for generating contextual rules includes receiving a corpus of documents, each of the docu­ments in the corpus being associated with an explicit rating of a topic, partitioning at least a portion of the documents among a predefined plurality of classes, based on the explicit ranking, and identifying opinion instances in the documents, each of the opinion instances comprising an instance of a term man associated polar vocabulary. (Paragraphs 0016).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the classifying comprises identifying, for a given sentence, whether the given sentence is relevant
or irrelevant to a title text field of the data entry by clustering the given sentence relative to a plurality of other sentences using k-means clustering, 
and wherein a value of k is determined using a combination of silhouette score elbow methodology and Calinski Harabaz score elbow methodology and distortion score elbow methodology.
Claim 21, (Currently Amended) A method for generating electronic natural language text using an input text and a text stream, comprising: clustering, using one or more ratios of parts-of-speech as features, a first plurality of sentences of the text stream as relevant to the input text and a second plurality of sentences of the text stream as irrelevant to the input text, wherein a mean noun-to-verb ratio feature of sentences classified as relevant to the input text is approximately 0.33 or less. 
The following is an examiner's statement of reasons for allowance:Regarding claim 21, the prior art of record, specifically Agrawal et al.. (US Patent Application Publication # US 2018/0357608 Al ) relates to computerized identification of professional capabilities based on retrieved text documents of job market postings. In today's dynamic job market, not only are different technical skills solicited, but also core and leadership professional capabilities for various job categories. By better understanding the present demands and trends of the job market individuals can find jobs for their current skill set and develop their capabilities for future jobs they envision in their career path; (Paragraphs 0023). 
Burn et al. (US 20140067370) a method for generating contextual rules includes receiving a corpus of documents, each of the docu­ments in the corpus being associated with an explicit rating of a topic, partitioning at least a portion of the documents among a predefined plurality of classes, based on the explicit ranking, and identifying opinion instances in the documents, each of the opinion instances comprising an instance of a term man associated polar vocabulary. (Paragraphs 0016).
However, none of the prior art cited alone or in combination provides the motivation to teach clustering, using one or more ratios of parts-of-speech as features, a first plurality of sentences of the text stream as relevant to the input text and a second plurality of sentences of the text stream as irrelevant to the input text, wherein a mean noun-to-verb ratio feature of sentences classified as relevant to the input text is approximately 0.33 or less.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                         05/30/2022